         Case 1:18-cv-02921-JMF Document 584 Filed 02/15/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,                *

        Plaintiff,                         *

        v.                                 *         No. 18-cv-2921

 UNITED STATES DEPARTMENT OF *
 COMMERCE, et al.,
                             *
      Defendants.
              * * * * * * *                     *   *    *   *    *   *
       NOTION OF MOTION FOR WITHDRAWAL OF APPEARANCE OF
                         JOHN R. GRIMM

       PLEASE TAKE NOTICE that, upon the accompanying Declaration and pursuant

to Local Civil Rule 1.4, John R. Grimm respectfully moves this Court for leave to

withdraw his appearance in this matter on behalf of the State of Maryland. PLEASE

TAKE FURTHER NOTICE that attorney Andrea W. Trento of the Maryland Office of

the Attorney General will continue to be counsel of record for Plaintiff State of Maryland

in this matter.

DATED: February 15, 2019                        Respectfully submitted,
       Baltimore, Maryland
                                                BRIAN E. FROSH
                                                Attorney General of Maryland

                                                       /s/John R. Grimm
                                                JOHN R. GRIMM ( admitted pro hac vice)
                                                Assistant Attorney General
                                                200 St. Paul Place, 20th Floor
                                                Baltimore, Maryland 21202
                                                410-576-6339 (tel.)
                                                410-576-6955 (fax)
                                                jgrimm@oag.state.md.us
        Case 1:18-cv-02921-JMF Document 584 Filed 02/15/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I hereby certify that on February 15, 2019, the foregoing was filed with the Clerk of
the Court and served on all counsel of record electronically through the Court’s CM/ECF
system.

                                                 /s/John R. Grimm
                                           John R. Grimm
 
        Case 1:18-cv-02921-JMF Document 584-1 Filed 02/15/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,                    *

           Plaintiff,                          *

           v.                                  *        No. 18-cv-2921

 UNITED STATES DEPARTMENT OF *
 COMMERCE, et al.,
                             *
      Defendants.
              * * * * * * *                         *   *    *   *   *    *
                 DECLARATION OF JOHN R. GRIMM IN SUPPORT OF
                   MOTION FOR WITHDRAWAL OF APPEARANCE

       I, John R. Grimm, declare under penalty of perjury that the following is true and

correct:

       1.         I submit this declaration in support of my motion seeking leave of Court to

withdraw my appearance in the above-captioned matter.

       2.         I am leaving the employment of the Maryland Office of the Attorney

General, and therefore will no loner be able to represent Plaintiff State of Maryland in

this matter.

       3.         Assistant Attorney General Andrea W. Trento of the Maryland Office of

the Attorney General will continue to be counsel of record for Plaintiff State of Maryland

in this action.
      Case 1:18-cv-02921-JMF Document 584-1 Filed 02/15/19 Page 2 of 2



DATED: February 15, 2019                Respectfully submitted,
       Baltimore, Maryland
                                        BRIAN E. FROSH
                                        Attorney General of Maryland

                                           /s/John R. Grimm
                                        JOHN R. GRIMM ( admitted pro hac vice)
                                        Assistant Attorney General
                                        200 St. Paul Place, 20th Floor
                                        Baltimore, Maryland 21202
                                        410-576-6339 (tel.)
                                        410-576-6955 (fax)
                                        jgrimm@oag.state.md.us
          Case 1:18-cv-02921-JMF Document 584-2 Filed 02/15/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,                *

          Plaintiff,                       *

          v.                               *        No. 18-cv-2921

 UNITED STATES DEPARTMENT OF *
 COMMERCE, et al.,
                             *
      Defendants.
              * * * * * * *                    *    *   *   *   *    *
                                        ORDER

       The Court having reviewed the motion of John R. Grimm for leave to withdraw as

attorney of record, and his declaration in support thereof, it is hereby ORDERED that the

Motion is GRANTED; and it is further

       ORDERED that the appearance of John R. Grimm in this matter is terminated;

and it is further

       ORDERED that the Clerk shall remove Mr. Grimm from the docket sheet in this

matter.


DATED: February ___, 2019                      __________________________
       New York, New York                      Jesse M. Furman
                                               United States District Judge
